Case: 15-11751   Date Filed: 10/07/2015   Page: 1 of 3


                                                       [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 15-11751
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 1:14-cv-00231-JRH-BKE


WARREN ADAM TAYLOR,

                                                          Plaintiff-Appellant.

                             versus

AUGUSTA-RICHMOND COUNTY
CONSOLIDATED COMMISSIONERS, et al.,

                                                                   Defendants,

J. PATRICK CLAIBORNE,

                                                       Third Party Defendant,

GWENDOLYN B. TAYLOR,

                                            Third Party Defendant-Appellee.

                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                    ________________________

                           (October 7, 2015)
              Case: 15-11751     Date Filed: 10/07/2015    Page: 2 of 3


Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      Warren Taylor appeals pro se the dismissal of his complaint about violations

of his civil rights, 42 U.S.C. § 1983, and of the Americans with Disabilities Act,

Act, id. § 12101, et seq., by his former wife, Gwendolyn Taylor; her attorney, J.

Patrick Claiborne; and officials of Augusta-Richmond County. The district court

dismissed Taylor’s complaint for failure to prosecute. We affirm.

      The district court did not abuse its discretion when it dismissed Taylor’s

complaint, even if the ruling was tantamount to a dismissal with prejudice. Taylor

filed three requests for a judgment of default, despite being told repeatedly by the

district court that none of the defendants were in default. Taylor failed to comply

with the order of the district court to respond to a motion to dismiss his complaint,

even after the district court sua sponte granted Taylor an extension of time. See

Zocaras v. Castro, 465 F.3d 479, 483 (11th Cir. 2006); Fed. R. Civ. P. 41(b).

Rather than respond to the motion to dismiss, Taylor objected to the denial of his

request for a judgment of default and asked the district court to vacate and remand

his action to this Court. And Taylor ignored the warnings of the district court that,

pursuant to a local rule, S.D. Ga. Local R.41.1, it would dismiss his complaint for

failure to prosecute if he willfully disobeyed or ignored the order to respond. See




                                          2
             Case: 15-11751    Date Filed: 10/07/2015   Page: 3 of 3


Moon v. Newsome, 863 F.2d 835, 837 (11th Cir. 1989). Dismissal was an

appropriate remedy based on Taylor’s delay and willful conduct.

      We AFFIRM the dismissal of Taylor’s complaint.




                                        3